DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Response to Amendment

This office action is in response to communications filed 01/08/2021.  Claims 20-39 are pending, Claims 20-28 are withdrawn. 

Response to Arguments

Applicant's arguments filed 01/08/2021 have been fully considered but they are moot due to new grounds of rejection.


Regarding Claim 29, 35 and 36, the applicant argues that point cloud data is well understood as three dimensional data rather than two dimensional data.  The applicant argues Moule does not teach aligning two sets of three- dimensional point cloud of data where two sets have been obtained in different measuring modes.  The applicant argues Moule’s data mapping in 2D not 3D.  The applicant argues that Moule uses different measuring modes and Moule does not have same capability and uses a sequence of similar structured light patterns and does not contemplate different measuring modes.
In response to the arguments the examiner respectfully disagrees.  Moule discloses a cloud of points from a three dimensional environment  and that the mapping 901 may be for  each camera (Paragraphs 0007 and Figure 11, Figure 12, Page 9, paragraph 0096-0100). Paragraphs point that cloud of points Mxyz, therefore, the point cloud data is three dimensional data. Moule discloses if the first point cloud data and the second point cloud data are both obtained, align at least the first point cloud data and the second point cloud data to obtain aligned data by expressing the first point cloud data and the second point cloud data in a common coordinate system and use the aligned data to obtain a three-dimensional measuring result corresponding to the measured object (Page 9, paragraph 0092, 0096, Page 1-2, paragraph 0006, 0007, Page 11, paragraph 0113, and paragraph 0097).  The applicant also argues that different measuring modes are from these different structured light patterns, however 

Double Patenting rejection is maintained until the applicant overcomes the rejection.
The examiner notes that Claims 20-28 are withdrawn by the applicant and also notes that there is no prior art rejection for claimed 37-39 and should there be a terminal disclaimer filed and these claims be rewritten in independent form the claims would be allowable (note that claims 20-28 would need to be cancelled).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 (and corresponding claims 30-34) recites”... obtain the first cloud data…obtain the second point cloud data...”  It is unclear why “4if the first point cloud data and the second point cloud data are both obtained…” or “if only one of the first point cloud data and the second point cloud data are obtained…” are in the claim when both point cloud data has been obtained.
The specification is unclear how the one point cloud data would be obtained when both are obtained.  Please clarify the claim language and provide support from the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klass (US 2014/0015963).
Regarding Claim 35, Klass discloses a three-dimensional measuring method with multiple measuring modes, the method comprising: 
establishing a uniform data structural model adapted to uniformly express data obtained in different measuring modes (Page 2-3, paragraph 0030, Figure 2A-2C);  
6obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector, wherein the first point cloud data is three-dimensional data (Page 2-3, paragraph 0030, Figure 2A-2C);
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector, wherein the second point cloud data is three-dimensional data (Page 2-3, paragraph 0030, Figure 2A-2C);
 aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point 
 using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object (Page 2-3, paragraph 0030-0033).  
Regarding Claim 36, Klass disclose all the limitations of Claim 35.  Klass discloses wherein the plurality of different structured light patterns comprise a sinusoidal fringes pattern, a digital speckle pattern, and a multi-parallel-line pattern or wherein the multiple measuring modes comprise two or more of a sinusoidal fringe measuring mode, a digital speckle measuring mode and a multi-parallel-line measuring mode (Figures 2A, 2B, 2C).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-36 are rejected under 35 U.S.C. 103 as being anticipated by Moule et al (US 2017/0039756 and hereafter referred to as “Moule”) in view of Klass. 
Regarding Claim 29, Moule discloses a three-dimensional measuring system comprising: 

an image sensor for sensing light patterns from the measured objected when one of the plurality of different structured light patterns is projected onto the measured object (Page 4, paragraph 0059); and 
one or more processors (Figure 7, 220) configured to at least: 
obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes, (Page 7, paragraph 0074, 0077, Figure 7-8, Figure 11-12, Page 9, paragraphs 0096-0099); 
obtain second point cloud data corresponding to a second measurement mode of the plurality of different measurement modes (Page 7, paragraph 0074, 0077, Figure 7-8, Figure 11-12, Page 9, paragraphs 0096-0099); 
if the first point cloud data and the second point cloud data are both obtained, 
align at least the first point cloud data and the second point cloud data to obtain aligned data by expressing the first point cloud data and the second point cloud data in a common coordinate system and use the aligned data to obtain a three-dimensional measuring result corresponding to the measured object (Page 9, paragraph 0092, 0096, Page 1-2, paragraph 0006, 0007, Page 11, paragraph 0113, for further clarification see also 0097); 

Moule discloses that the cloud of points is three dimensional data (Figure 7-8, Figure 11-12, Page 9, paragraph 0096-0099).  However for the purposes of advancing prosecution a reference is provided in combination to explicitly teach point cloud data is three-dimensional data. 
In analogous art, Klass discloses obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes, wherein the first point cloud data is three-dimensional data (Page 2-3, paragraph 0030); obtain second point cloud data corresponding to a second measurement mode of the plurality of different measurement modes, wherein the second point cloud data is three-dimensional data (Page 2-3, paragraph 0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moule to include the missing limitation as taught by Klass in order to provide other patterns which may help reveal or clarify surface characteristics that others might miss or obscure (Page 1, paragraph 0009) as disclosed by Klass and to let a user be able to take device to perform the method in any location easily.
Regarding Claim 30, Moule and Klass disclose all the limitations of Claim 29.  Moule discloses wherein the plurality of different structured light patterns comprise a multi-parallel-line pattern (Figure 7, Figure 8).  Klass discloses wherein the plurality of different structured light patterns comprise a sinusoidal fringes pattern, a digital speckle 
Regarding Claim 31, Moule and Klass disclose all the limitations of Claim 29.  Moule is silent on communicating with external terminal. Klass discloses further comprising a communication unit configured for communicating with an external terminal (Figure 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moule to include the missing limitation as taught by Klass in order to provide other patterns which may help reveal or clarify surface characteristics that others might miss or obscure (Page 1, paragraph 0009) as disclosed by Klass and to let a user be able to take device to perform the method in any location easily.
Regarding Claim 32, Moule and Klass disclose all the limitations of Claim 31. Klass discloses wherein the communication unit is adapted to output three-dimensional data of a surface of the measured object and to input updated or added structured light patterns, an image processing algorithm, and a three-dimensional point cloud calculating algorithm (Figure 9, Figure 2A-2C, Page 3, paragraph 0039-0040, Figure 5).  Same motivation as above.
	Regarding Claim 33, Moule and Klass disclose all the limitations of Claim 29.  Klass discloses embodied in a hand-held device (Figure 9).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding Claim 34, Moule and Klass disclose all the limitations of Claim 33. Moule discloses image sensor comprising two images sensors.   Klass discloses wherein the projector is disposed at a front portion of a main body of the hand-held device (Figure 9, Column 7, lines 19-36), the image sensor (Figure 9, 946), wherein a rear portion of the main body is provided with a handle or a handheld portion (Figure 9, 945).  Same motivation as above. The combination is silent on the image sensor comprises two image sensors symmetrically disposed on respective different sides of the projector.  It would have been obvious to duplicate the invention (MPEP § 2144.04(VI) (B)) and place the image sensor on the different side of the projector of the device in order to be able to sense multiple images at the same time for a more efficient process.  See MPEP § 2144.04(VI) (B)
	In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held 
Regarding Claim 35, Moule discloses a three-dimensional measuring method with multiple measuring modes, the method comprising: 
establishing a uniform data structural model adapted to uniformly express data obtained in different measuring modes (Figure 7, Figure 8, Page 8, paragraph 0086);  
6obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector (Page 7, paragraph 0074, 0077, Figure 7, Figure 8, Page 5, paragraph 0053, Page 5-6, paragraph 0061, 0062, Figure 8, Figure 11-12,  Page 9, paragraph 0096-0099);
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector (Page 7, paragraph 0074, 0077, Figure 7, Figure 8, Page 5, paragraph 0053, Page 5-6, paragraph 0061, 0062, Figure 8, Figure 11-12, Page 9, paragraph 0096-0099);
 aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system (Page 9, paragraph 0092, 0096, Figure 7, Figure 8, Page 8, paragraph 0086, Page 2, paragraph 0007, Page 11, paragraph 0113, for further clarification see also 0097); and
 using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object (Page 9, paragraph 0092, 0096, for further clarification see also 0097).  

In analogous art, Klass discloses obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes, wherein the first point cloud data is three-dimensional data (Page 2-3, paragraph 0030); obtain second point cloud data corresponding to a second measurement mode of the plurality of different measurement modes, wherein the second point cloud data is three-dimensional data (Page 2-3, paragraph 0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moule to include the missing limitation as taught by Klass in order to provide other patterns which may help reveal or clarify surface characteristics that others might miss or obscure (Page 1, paragraph 0009) as disclosed by Klass and to let a user be able to take device to perform the method in any location easily.
Regarding Claim 36, Moule  and Klass disclose all the limitations of Claim 35.  Moule disclose wherein the multiple measuring modes comprise at least one of a sinusoidal fringe measuring mode, a digital speckle measuring mode and a multi-parallel-line measuring mode (Figure 7, Figure 8). Klass discloses wherein the plurality of different structured light patterns comprise a sinusoidal fringes pattern, a digital speckle pattern, and a multi-parallel-line pattern or wherein the multiple measuring modes comprise two or more of a sinusoidal fringe measuring mode, a digital speckle 


Claim 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Klass in view of Grau (US 2015/0178412).
	Regarding Claim 29, Klass discloses a three-dimensional measuring system comprising: 
a projector coupled to a memory for storing a plurality of different structured light patterns to be projected by the projector onto a measured object, the plurality of different structured light patterns corresponding to a plurality of different measurement modes (Page 2, paragraph 0026-0028, Figure 2A-2C – note images are sent to processor for analysis and storage so inherently coupled to memory ); 
an image sensor for sensing light patterns from the measured objected when one of the plurality of different structured light patterns is projected onto the measured object (Page 2, paragraph 0026, 0028, Figure 2A-2C); and 
one or more processors configured to at least: 
obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes, wherein the first point cloud data is three-dimensional data (Page 2-3, paragraph 0030); 
obtain second point cloud data corresponding to a second measurement mode of the plurality of different measurement modes, wherein the second point cloud data is three-dimensional data (Page 2-3, paragraph 0030);
 4if the first point cloud data and the second point cloud data are both obtained, align at least the first point cloud data and the second point cloud data to obtain aligned 
Grau discloses if only one of the first point cloud data and the second point cloud data are obtained, use the obtained one of the first point cloud data or the second point cloud data to obtain a three-dimensional measuring result corresponding to the measured object (Figure 4, 1422 – if only one point cloud data collected then it is done, Page 3, paragraph 0042, Page 5, paragraph 0058, Page 6-7, paragraph 0073).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Klass to include the missing limitation as taught by Grau in order to improve the accuracy of a 3D measurement (Page 5, paragraph 0058) as disclosed by Grau.
Regarding Claim 30, Klass and Grau disclose all the limitations of Claim 29.  Klass discloses wherein the plurality of different structured light patterns comprise a sinusoidal fringes pattern, a digital speckle pattern, and a multi-parallel-line pattern or wherein the multiple measuring modes comprise two or more of a sinusoidal fringe measuring mode, a digital speckle measuring mode and a multi-parallel-line measuring mode (Figures 2A, 2B, 2C).  

Regarding Claim 32, Klass and Grau disclose all the limitations of Claim 31. Klass discloses wherein the communication unit is adapted to output three-dimensional data of a surface of the measured object and to input updated or added structured light patterns, an image processing algorithm, and a three-dimensional point cloud calculating algorithm (Figure 9, Figure 2A-2C, Page 3, paragraph 0039-0040, Figure 5).  
	Regarding Claim 33, Klass and Grau disclose all the limitations of Claim 29.  Klass discloses embodied in a hand-held device (Figure 9).  
Regarding Claim 34, Moule and Klass disclose all the limitations of Claim 33. Klass discloses wherein the projector is disposed at a front portion of a main body of the hand-held device (Figure 9, Column 7, lines 19-36), the image sensor (Figure 9, 946), wherein a rear portion of the main body is provided with a handle or a handheld portion (Figure 9, 945).  . The combination is silent on the image sensor comprises two image sensors symmetrically disposed on respective different sides of the projector.  It would have been obvious to duplicate the invention (MPEP § 2144.04(VI) (B)) and place the image sensor on the different side of the projector of the device in order to be able to sense multiple images at the same time for a more efficient process.  See MPEP § 2144.04(VI) (B)
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-7, 9-10 and 17-19 of U.S. Patent No. 10,317,199 in view of Moule and Klass.

Claim 29 of the Instant Application
Correspond to claim 1 of 10,317,199
A three-dimensional measuring system comprising: 
a projector coupled to a memory for storing a plurality of different structured light patterns to be projected by the projector onto a measured object, the plurality of different structured light patterns corresponding to a plurality of different measurement modes; 
an image sensor for sensing light patterns from the measured objected when one of the plurality of different structured light patterns is projected onto the measured object; and
 one or more processors configured to at least: 
obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes;
obtain second point cloud data corresponding to a second measurement mode of the plurality of different measurement modes; 
if the first point cloud data and the second point cloud data are both obtained, align at least the first point cloud data and the second point cloud data to obtain aligned data by expressing the first point cloud data and the second point cloud data in a common coordinate system and use the aligned data to obtain a three-dimensional measuring result corresponding to the measured object; and 
if only one of the first point cloud data and the second point cloud data are obtained, use the obtained one of the first point cloud data or the second point cloud data to obtain a three-
A three-dimensional measuring system comprising:  
a projector coupled to a memory for storing a plurality of different structured light patterns to be projected by the projector onto a measured object, the plurality of different structured light patterns corresponding to a plurality of different measurement modes; 
an image sensor for sensing light patterns from the measured objected when one of the plurality of different structured light patterns is projected onto the measured object;  and
one or more processors configured to at least: 
obtain first point cloud data corresponding to a first measurement mode of the plurality of different measurement modes;  
obtain second point cloud data 
corresponding to a second measurement mode of the plurality of different measurement modes;  


align at least the first point cloud data and the second point cloud data to obtain aligned data by aligning the first point cloud data and the second point cloud data to a common coordinate system;  and use the aligned data to obtain a three-dimensional measuring result corresponding to the measured object;  
wherein data obtained at multiple measurement modes including at least the first measurement mode and the second measurement mode is expressed using a function D(x) that 
measurement mode for measuring the surface of the measured object wherein the plurality of selected points x.sub.i are selected within a defined three-dimensional space surrounding a measured area of the measured object. 



The instant application’s “wherein the first point cloud data is three-dimensional data , wherein the second point cloud data is three-dimensional data, if the first point cloud data and the second point cloud data are both obtained, expressing the first point cloud data and the second point cloud data in a common coordinate system; and if only one of the first point cloud data and the second point cloud data are obtained, use the obtained one of the first point cloud data or the second point cloud data to obtain a 




Claim 35 of the Instant Application
Correspond to claim 9 of 10,317,199
A three-dimensional measuring method with multiple measuring modes, the method comprising: 
establishing a uniform data structural model adapted to uniformly express data obtained in different measuring modes; 
 6obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector,  wherein the first point cloud data is a three-dimensional data;
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector, wherein the second point cloud data is a three-dimensional data;
aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system; and
using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object.  





A three-dimensional measuring method with multiple measuring modes, the method comprising: 
establishing a uniform data structural model adapted to 
uniformly express data obtained in different measuring modes;  
obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector;  
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector;  
aligning at least the first point cloud data and the second point cloud data to obtain aligned data by aligning the first point cloud data and the second point cloud data to a common coordinate system;  and 
using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object;  
wherein data obtained at multiple measuring modes 
including at least the first measuring mode and the second measuring mode is 
expressed using a function D(x) that determines a shortest distance between 
each of a plurality of selected points x.sub.i and a measured surface of the 
measured object wherein D(x) for each of the plurality of selected points 

point cloud data obtained in the first measuring mode and the second measuring 
mode for measuring the surface of the measured object wherein the plurality of 
selected points x.sub.i are selected within a defined three-dimensional space 
surrounding a measured area of the measured object. 
 



The instant application’s “using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system, the first point cloud data is three-dimensional data, the second point cloud data is three-dimensional data” are additional limitations.  Moule disclose aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system (Page 9, paragraph 0092, 0096, Page 1-2, 
Claim 36 of the instant application corresponds to claim 10 of US 10,317,199.


Claim 37 (Claim 35 + 37) of the Instant Application
Correspond to claim 17 of 10,317,199
A three-dimensional measuring method with multiple measuring modes, the method comprising: 
establishing a uniform data structural model adapted to uniformly express data obtained in different measuring modes; 
 6obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector, wherein the second point cloud data is three-dimensional data; 
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector, wherein the second point cloud data is three-dimensional data; 
aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system; and
using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object.  
A three-dimensional measuring method with multiple measuring modes, the method comprising:
establishing a uniform data structural model adapted to uniformly express data obtained in different measuring modes;  
obtaining first point cloud data using a first measurement mode corresponding to a first structured light pattern projected onto a measured object by a projector;  
obtaining second point cloud data using a second measurement mode corresponding to a second structured light pattern projected onto the measured object by the projector;  
aligning at least the first point cloud data and the second point  cloud data to obtain aligned data by aligning the first point cloud data and the second point cloud data to a common coordinate system;  and 


using the aligned data to obtain a three-dimensional measuring result corresponding to the measured object; 

wherein using the aligned data comprises performing a hybrid global optimization on the aligned data by performing steps comprising: 
searching corresponding points of the point cloud and a mark point between two frames of the measured data; 
using an error minimization formula to obtain a rigid variation matrix of each frame of point cloud; and 
multiplying the rigid variation matrix by each frame of point cloud, and iterating such a process until convergence.  




wherein using the aligned data comprises performing a hybrid global optimization on the aligned data by performing steps comprising: 
searching corresponding points of the point cloud and a mark point between two frames of the measured data;  
using an error minimization formula to obtain a rigid variation matrix of each frame of point cloud;  and 
multiplying the rigid variation matrix by each frame of point cloud, and iterating such a process until convergence. 




The instant application’s “using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system, the first point cloud data is three-dimensional, wherein the second point cloud data is three-dimensional data ” are additional limitations.  Moule disclose aligning at least the first point cloud data and the second point cloud data to obtain aligned data by using the uniform data structural model to express the first point cloud data and the second point cloud data in a common coordinate system (Page 9, paragraph 0092, 0096, Page 1-2, paragraph 0006, 0007, Page 11, paragraph 0113); if only one of the first point cloud data and the second point cloud data are obtained, use the obtained one of the first point cloud data or the second point cloud data to obtain a three-dimensional measuring result corresponding to the measured object (Page 1-2, paragraph 0006, 0007, Page 11, paragraph 0113).  Klass discloses wherein the first point cloud data is three-dimensional data (Page 2-3, paragraph 0030); wherein the second point cloud data is three-dimensional data (Page 2-3, paragraph 0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the US 10,317,199 to include the limitations as taught by Moule in order allow for automatic adjustment with warping (Page 1, paragraph 0001-0004) as disclosed by Moule and to include the missing limitation as taught by Klass in order to provide other 

	Claim 38 and 39 of the instant application correspond to Claim 18-19 of US 10,317,199. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 4, 2021